Citation Nr: 1111029	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for residuals of squamous cell carcinoma of the right vocal cord.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Cleveland, Ohio, which granted service connection for residuals of squamous cell carcinoma of the right vocal cord (30 percent, effective from July 28, 2006).  


FINDINGS OF FACT

1.  The Veteran was first diagnosed with squamous cell carcinoma of the right vocal cord in 2001, seven years after respiratory cancers were added to the list of conditions presumptively associated with herbicide exposure.  

2.  The Veteran filed his first claim for service connection for residuals of squamous cell carcinoma of the right vocal cord on July 28, 2006.

3.  The Veteran's claim was not received within one year of separation from service.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for residuals of squamous cell carcinoma of the right vocal cord.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in effective date cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions, including notice of the effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Board has also considered the applicability of 10 U.S.C.A. § 1218 (West 2002).  This code section provides that a service member may not be discharged from active duty because of physical disability unless he or she has filed or refused to file a VA disability claim and has signed or refused to sign a statement to that the right to make such a claim has been explained to him or her.  This section is applicable in determining effective dates of service connection when 1) the claimant was discharged for physical disability and 2) is seeking an effective earlier than the earliest claim on file with VA.  McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  VA's duty to assist may include obtaining the claimant's service personnel records to determine whether the terms of 10 U.S.C.A. § 1218 were satisfied.  Id.  In this case, the Veteran was separated from active service and is seeking an effective date earlier than the earliest claim on file with VA.  However, the Veteran was first diagnosed with squamous cell carcinoma in 2001, many years after his separation from service.  As such, there is no reasonable possibility that the Veteran filed a claim at separation.  Such records would offer no reasonable possibility of substantiating the claim.  In these circumstances, remand would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided the Veteran an appropriate VA examination in 2006.  The Board notes that the outcome of this case depends on the date particular documents were first received by VA and on the date that the Veteran's cancer was first discovered, historical questions which do not require a medical opinion to resolve.  As a result, no error related to the duty to provide an examination can affect the outcome of this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Earlier Effective Date

The Veteran contends that he should have an earlier effective date assigned for the grant of service connection for residuals of squamous cell carcinoma of the right vocal cord.  In his March 2007 Notice of Disagreement, he contends that the effective date should be in August 2001, when he had surgery for the cancer.  In his July 2007 Form 9, he argues either August 2001 or when he was last exposed to herbicides during his active military service.  For the reasons that follow, the Board concludes that an earlier effective date than July 28, 2006, is not warranted.

The effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the Veteran filed an original application for compensation on July 28, 2006, in which he claimed entitlement to service connection for residuals of squamous cell carcinoma of the right vocal cord that had begun in 2001.  The Veteran's final separation from active service occurred in March 1974.  Based on the July 28, 2006, claim, service connection was granted on a presumptive basis by the RO in a February 2007 rating action, effective from July 28, 2006. 

The first question is whether a claim for service connection for residuals of squamous cell carcinoma of the right vocal cord was received by VA prior to July 28, 2006.  The Board finds that it was not.

Prior to July 28, 2006, the Veteran had never filed a service connection claim for residuals of squamous cell carcinoma of the right vocal cord.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the veteran filed the claim.  The fact that VA has granted service connection for the Veteran's residuals of squamous cell carcinoma of the right vocal cord, many years after the Veteran's service is irrelevant.  The record does not include any communication from the Veteran or a representative received prior to July 28, 2006, that may reasonably be construed as an indication that he was seeking service connection for residuals of squamous cell carcinoma of the right vocal cord.  As a result, the Board must conclude that the Veteran's July 28, 2006, claim was received more than one year after his separation from service and is the earliest claim of record.  

The RO referenced another exception to the date-of-claim rule.  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).  

The effective date for which respiratory cancers, including residuals of squamous cell carcinoma of the right vocal cord, was added to the list of diseases presumptively associated with herbicide exposure as part of respiratory cancers is June 9, 1994.  See 59 Fed. Reg. 29,723 (June 9, 1994).  The Veteran is not shown to have been diagnosed with or treated for squamous cell carcinoma as of June 9, 1994.  Indeed, his original claim lists 2001 as the year of onset.  His private medical records confirm a date of onset in 2001.  None of the Veteran's private medical records and none of the Veteran's statements or arguments support a finding that the Veteran had squamous cell carcinoma of the right vocal cord or residuals thereof, as of June 9, 1994.  Without treatment or a diagnosis at that time, the criteria of the liberalizing law are not met.  As such, the Board concludes that the criteria for an effective date one year prior to date of claim based on a liberalizing law change are not met.  See 38 C.F.R. § 3.114(a), supra.  

In light of the foregoing, the Board finds that the Veteran separated from service in March 1974.  Respiratory cancers were added to the list of conditions presumptively associated with herbicide exposure in 1994.  The Veteran was first diagnosed with a respiratory cancer (squamous cell carcinoma of the right vocal cord) in 2001.  Entitlement arose at that time.  The first claim was received on July 28, 2006.  Thus, the Veteran filed his claim for service connection on July 28, 2006, which was more than one year after his separation from active service.  The effective date of the grant of service connection for this disability has been assigned based on the later of the date entitlement arose and the date the claim was filed.  The Veteran did not meet the criteria for a one year earlier effective date (for the grant of service connection) based on a liberalizing law change as he had no current disability as of June 9, 1994.  In light of these facts, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).


ORDER

Entitlement to an effective date earlier than July 28, 2006, for the grant of service connection for residuals of squamous cell carcinoma of the right vocal cord is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


